Citation Nr: 0501230	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-05 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Evaluation of spurring of C6-C7 with arthritis, claimed 
as neck stiffness, currently rated as 10 percent disabling.

2.  Evaluation of mechanical low back pain, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to October 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Reno, Nevada.  In March 2004, the veteran 
testified at a hearing held in Las Vegas, Nevada, before the 
undersigned Veterans Law Judge.

The issue of an evaluation for mechanical low back pain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The cervical spine disability is manifested by limitation 
of forward flexion to 45 degrees with pain, limitation of 
extension to 20 degrees with pain, right lateral flexion to 
22 degrees with pain, left lateral flexion to 32 degrees with 
pain, right rotation to 20 degrees with pain, and left 
rotation to 20 degrees with pain.

2.  There is a cervical vertebral body deformity consistent 
with an old fracture.






CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating for 
spurring of C6-C7 with arthritis, claimed as neck stiffness, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5290 (2003).

2.  The cervical vertebral body deformity is 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5285 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In an October 2001 letter, the agency of 
original jurisdiction (AOJ) provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- VA medical records - have been obtained.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  As for examinations, 
there is a VA examination of record regarding the cervical 
spine disorder, as well as a VA treatment record that is 
adequate for rating purposes.  38 C.F.R. §§ 3.159(c)(4), 
3.326.  Furthermore, the July 2001 and August 2002 rating 
decisions and the January 2003 statement of the case (SOC) 
informed the veteran of the evidence in the possession of VA.  
As it appears that VA has obtained all pertinent evidence, 
there is no duty to notify the veteran of an inability to 
obtain identified records.  See 38 U.S.C.A. § 5103A(b)(2), 
(3); 38 C.F.R. § 3.159(e).

In the October 2001 VCAA letter, the AOJ informed the veteran 
that he could submit medical evidence supporting his claim.  
In a September 2003 VCAA letter, the AOJ indicated that the 
veteran could submit additional evidence.  In a March 2004 
letter, the AOJ told the veteran that he should submit to the 
Board any additional evidence concerning his appeal.  
Therefore, the veteran was in essence told to submit any 
evidence in his possession and any lack of an explicit 
request to submit any evidence in the veteran's possession is 
a harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

By the March 2004 letter, the AOJ informed the veteran that 
his case was being forwarded to the Board and, in effect, 
that VA would not undertake any further development in his 
claim.  Based on the above analysis, the Board finds that VA 
has fulfilled its duty to assist the veteran in the 
development of the claim decided below.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  38 
U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Factual Background

VA X-rays of the cervical spine taken in August 2000 revealed 
a muscle spasm but were otherwise negative.  

The veteran underwent a VA neurology consult in January 2001 
for complaints of neck pain and numbness of the left arm.  A 
physical examination of the neck showed a good range of 
motion and no posterior vertebral muscle spasms.  The sensory 
examination showed a slight decreased pinprick in the tip of 
the left middle finger in the palmar aspect and in the base 
of the palm of the left hand.  The rest of the left hand 
appeared to be normal. The doctor's impressions were history 
of neck pain since 1979 and left hand paresthesias with 
possible sensory loss.  The doctor noted that the veteran's 
history of neck pain was not related to his discomfort in the 
left upper extremity, and suspected that the neck pain was a 
musculoskeletal problem.  The doctor also suspected that the 
veteran had carpal tunnel syndrome in the left hand.  

X-rays of cervical spine taken in October 2001 showed mild-
to-moderate hypertrophic degenerative changes involving the 
fourth through sixth intervertebral disc spaces and a mild 
straightening of the normal cervical lordosis, which could 
reflect muscle spasm.
 
The veteran was afforded a VA examination in November 2001.  
He complained of occasional stiffness in the neck and some 
pain.  Range of motion testing revealed the following: 
forward flexion was to 70 degrees; extension was to 48 
degrees; right lateral flexion was to 22 degrees; left 
lateral flexion was to 32 degrees; and rotation was to 68 
degrees bilaterally.  The veteran experienced painful motion 
only he turned his head to the extreme right.  He also had 
muscle spasm when he turned his head toward the right side.  
There were no postural abnormalities and no fixed deformity.  
There were no musculature defects of the back.  No 
neurological abnormalities were found.  The diagnosis was 
mild-to-moderate degenerative disc disease of the cervical 
spine at the levels of C4-C5 and C5-C6.

VA medical records reflect that in December 2003 the veteran 
reported that he had had more problems with his neck.  X-rays 
of the cervical spine taken in January 2004 showed moderate 
degenerative disc disease and osteoarthritis.  There was also 
a possible minimal C5-C6 old compression fracture.  A 
magnetic resonating imaging (MRI) scan of the cervical spine 
taken in January 2004 revealed degenerative changes at C5-C6 
and C6-C7.  The veteran underwent physical therapy in 
February 2004.  He complained of pain in the cervical spine, 
which increased with activity during the day.  A physical 
examination revealed moderate limitation of motion in all 
ranges with pain in extreme ranges.  There was slight 
tenderness and increased muscle tone in the posterior 
cervical spine muscles.  The diagnosis was cervical spine 
degenerative disc disease.

At the March 2004 hearing, the veteran testified that he had 
radiating symptomatology down his left arm and that he had 
problems turning his head toward his left and right.  He 
noted that he had a lot of stiffness and pain in the neck.  
He was able to turn his neck 20 degrees bilaterally, extend 
his neck 20 degrees, and flex his neck until the point he 
could touch his chin to his chest.  He stated that he only 
had pain at the extremes of motion.

Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
Except as otherwise provided, the effective date of an 
evaluation and an award of compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date the claim was received or 
the date entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400 (2004).  When a claimant is granted benefits 
based on liberalizing legislation, the effective date of the 
award is based on the facts found, but not earlier than the 
effective date of the liberalizing law.  See 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

Arthritis due to trauma, which is substantiated by X-rays 
findings, is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

Under the previous criteria for intervertebral disc syndrome 
(effective prior to September 23, 2002), postoperative 
intervertebral disc syndrome that is cured warrants a 
noncompensable rating.  A 10 percent evaluation for 
intervertebral disc syndrome is warranted when the disability 
is mild.  A 20 percent evaluation is warranted when it is 
moderate and is manifested by recurring attacks.  
Intervertebral disc syndrome warrants a 40 percent evaluation 
when the disability is severe and is manifested by recurring 
attacks, with intermittent relief.  A 60 percent evaluation 
is warranted when the disability is pronounced and is 
manifested by persistent symptoms with little intermittent 
relief that are compatible with sciatic neuropathy and 
include one of the following: (1) characteristic pain and 
demonstrable muscle spasm, (2) absent ankle jerk, or (3) 
other neurological findings appropriate to the site of the 
diseased disk.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under the previous criteria for limitation of motion of the 
cervical spine (effective prior to September 26, 2003), 10, 
20 percent and 30 percent disability ratings are warranted 
for slight, moderate and severe limitation of motion of the 
cervical spine, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2003).

Under the previous criteria for residuals of a fracture of a 
vertebra, a 100 percent disability rating is warranted for 
residuals resulting in cord involvement, causing one to be 
bedridden, or requiring long leg braces.  Special monthly 
compensation should be considered, with lesser involvements 
being rated for limited motion and nerve paralysis.  A 60 
percent disability rating is warranted when there is no cord 
involvement, but there is abnormal mobility requiring a neck 
brace (jury mast).  In all other cases, the residuals should 
be rated in accordance with definite limited motion or muscle 
spasm and 10 percent should be added for a demonstrable 
deformity of a vertebral body.  Under both ankylosis and 
limited motion, rating should not be assigned for more than 
one segment by reason of involvement of only the first or 
last vertebrae of an adjacent segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2003).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months..............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
neck disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease

Unfavorable ankylosis of the entire 
spine...............100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
...............................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.......................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine.............................................
..................30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis..................................
	....................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2).  Provided 
that the examiner supplies an 
explanation, the examiner's assessment 
that the range of motion is normal for 
that individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

69 Fed. Reg. 32,449, 32,450 (June 10, 2004); 68 Fed. Reg. 
51,454, 51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5235-5243 (2004)).

Analysis

While the AOJ did not consider the veteran's claim under the 
new criteria for rating spine disorders, based on the 
analysis below, the veteran is not prejudiced by the initial 
consideration by the Board of the new criteria.  See Bernard, 
4 Vet. App. at 393.  Specifically, the veteran indicated at 
his hearing that he was seeking a 20 percent evaluation.

At the November 2001 VA examination, range of motion testing 
revealed the following: forward flexion was to 70 degrees; 
extension was to 48 degrees; right lateral flexion was to 22 
degrees; left lateral flexion was to 32 degrees; and rotation 
was to 68 degrees bilaterally.  The veteran experienced 
painful motion at the extreme of right rotation and had 
muscle spasm during that movement.  In February 2004, a 
physical therapist indicated that the veteran had moderate 
limitation of motion in all ranges with pain in extreme 
ranges.  While the physical therapist did not provide 
measurements, the veteran at the March 2004 hearing was able 
to turn his neck 20 degrees bilaterally, extend his neck 20 
degrees, and flex his neck until the point he could touch his 
chin to his chest.  He stated that he only had pain at the 
extremes of motion.  Such movement and complaints can be 
observed and reported by a lay person.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  The actual or functional 
equivalent limitation of motion noted at the November 2001 VA 
examination, the February 2004 physical therapy appointment, 
and the March 2004 hearing is moderate.  Therefore, a 20 
percent disability rating under the old criteria of 
Diagnostic Code 5290 is warranted.  

The next question is whether the veteran is entitled to a 
rating in excess of 20 percent based on limitation of motion 
in the cervical spine.  In order to warrant an increased 
rating, there must be an actual or functional equivalent of 
severe limitation of motion or forward flexion of the 
cervical spine is actually or functionally 15 degrees or 
less.  In regard to the new criteria for limitation of 
motion, the Board notes that pain is taken into account in 
evaluating limitation of motion.  See 38 C.F.R. § 4.71a 
(2004).  In this case, the cervical spine disability is 
manifested by limitation of forward flexion to 70 degrees 
with pain, limitation of extension to 20 degrees with pain, 
right lateral flexion to 22 degrees with pain, left lateral 
flexion to 32 degrees with pain, right rotation to 20 degrees 
with pain, and left rotation to 20 degrees with pain.  To the 
extent that the examiner noted 70 degrees of flexion, which 
would appear excessive, the demonstration at the hearing 
reflected full flexion, compatible with the rating schedule.  
Based on the above-mentioned medical evidence, the findings 
do not demonstrate symptomatology that equates to, in 
general, a severe limitation of motion or, in particular, 
limitation of forward flexion to 15 degrees or less, even 
with full consideration of functional loss including pain and 
weakness on use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Therefore, a rating in excess of 20 percent under the old 
criteria of Diagnostic Code 5290 or the new criteria for 
rating spine disorders is not warranted.

The Board has considered the guidance in DeLuca and the 
medical and lay evidence.  However, nothing reflects that the 
veteran is functionally limited to severe limitation of 
motion or 15 degrees or less of forward flexion.  Rather, the 
veteran retains functional use to 45 degrees of forward 
flexion, 20 degrees of extension, 22 degrees of right lateral 
flexion, 32 degrees of left lateral flexion, 20 degrees of 
right rotation, and 20 degrees of left rotation.  The veteran 
has not subjectively established a functional restriction to 
severe limitation of motion or 15 degrees or less of forward 
flexion, and the objective evidence reflects far better range 
of motion and functional ability.

As degenerative disc disease of the cervical spine has been 
diagnosed, the Board will consider whether a higher rating is 
warranted based on the criteria for rating intervertebral 
disc syndrome.  The doctor who conducted the January 2001 VA 
neurology consult found that the symptomatology in the left 
upper extremity was not related to the cervical spine 
disability, and suspected that the veteran had carpal tunnel 
syndrome in the left hand.  Also, no neurological 
abnormalities were found at the November 2001 VA examination.  
Based on those findings and the other VA treatment records, 
there is no evidence of severe intervertebral disc syndrome 
or incapacitating episodes having a total duration of at 
least four weeks in the past twelve months.  Also, there is 
no evidence of a separate neurological disorder.  Moreover, 
any orthopedic disability has already been considered based 
on limitation of motion.  Therefore, a higher rating is not 
warranted based on intervertebral disc syndrome.

The record does establish evidence of a compression fracture.  
The Board is unable to determine whether such exists or does 
not; therefore, based upon the rating decision, a 10 percent 
evaluation is assigned for a cervical vertical body 
deformity.

Lastly, the Board finds that in the veteran's testimony and 
his demonstration during the hearing, such was credible and 
is the primary basis for the award of the evaluation.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  

Extraschedular Consideration

The Board does not find that a referral for consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is in order.  The evidence in this case 
fails to show that the veteran's cervical spine disability 
causes marked interference with his employment, or that it 
requires frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).   The evidence reflects that the 
veteran is employed.  While the veteran testified that he has 
to take medications to limit the pain while working as a 
computer operator, there is no evidence of marked 
interference with his employment.  In that regard, the Board 
notes that the evaluations assigned for the service-connected 
cervical spine disability contemplate a level of interference 
with employment associated with the degrees of disability 
demonstrated.  Consequently, the Board finds that a referral 
for extraschedular consideration is not warranted.


ORDER

A 20 percent disability rating for spurring of C6-C7 with 
arthritis, claimed as neck stiffness, is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

A 10 percent disability rating for cervical vertebral body 
deformity is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.


REMAND

A December 2003 VA outpatient treatment record reflects that 
the veteran reported that he had had more problems with his 
back.  The last VA examination was in November 2001.  
Although recent for appellate purposes, the examiner (1) 
failed to identify his credentials; (2) provided non sequitur 
answers, e.g., "C3 5% to 10%"; and (3) provided range of 
motion studies that are in conflict with regulations, e.g., 
70 degrees flexion for the cervical spine.  Therefore, 
another VA examination is necessary.  Also, records from a 
military hospital and additional records from a VA medical 
center may be available.  See 38 C.F.R. § 3.159 (2004).

Accordingly, this case is remanded for the following:

1.  The AMC should obtain all pertinent 
records from the VA medical center in Las 
Vegas, Nevada, pertaining to treatment of 
a low back disorder for the periods from 
April 2001 to December 2002 and from 
February 2004 to the present.

2.  The AMC should obtain all records 
from the hospital at Nellis Air Force 
Base pertaining to treatment of a low 
back disorder for the period from 
December 2000 to the present.

3.  The AMC should schedule the veteran 
for a VA examination to ascertain the 
current severity of the mechanical low 
back pain.  The examiner must establish 
his credentials (MD, PA, RN, etc.).  If 
the examiner is responding to a form, 
either the questions or a copy of the 
form should be provided for the record.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


